DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Amended claim 8 is objected to because of the following informalities:  
Line 7 recites “the logical first partition”, examiner respectfully suggests the Applicant to consider amending the claim to read “the first logical partition”  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent App No. 17/164,718 in view of Appu et al. (US 10,482,562 B2), and in further view of Liao (US 2015/0134714 A1).. Although the claims at issue are not identical, they are not patentably distinct from each other. 
The differences between the claims are emboldened in the table below:

Instant Application 16/562,359
Co-pending Application 17/164,718
1. A computer-implemented method, comprising: 
partitioning a set of hardware resources included in a processor to generate a plurality of logical partitions, wherein each logical partition performs functions of the processor while using a fraction of a total capacity of the processor, is assigned exclusive use of a subset of a set of hardware resources, and executes in functional isolation from the other logical partitions, wherein a first subset of hardware resources assigned to a first logical partition includes at least a plurality of processing cores, and 
configuring, based on a target configuration associated with the first logical partition, a plurality of engines within the first logical partition, wherein the plurality of engines within the first logical partition share the first subset of hardware resources; and
dynamically assigning a hardware resource not included in the first subset of hardware resources between the first logical partition and a second logical partition included in the plurality of logical partitions. 

1. A system, comprising: 

one or more guest operating systems executing in a computer system; and 

a hypervisor that manages access by the one or more guest operating systems to a processor in the computer system, wherein the processor is partitioned into a plurality of logical processors, and wherein each logical processor in the plurality of logical processors: 
performs functions of the processor, while using a fraction of a total capacity of the processor, is assigned exclusive use of a subset of a plurality of hardware resources included in the processor, and executes in functional isolation from all other logical processors.


Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/164,718. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims describe the partitioning  of a processor into logical processor/partitions which are used to execute in functional isolation of each other. ‘718 does not expressly teach configuring, based on a target configuration associated with the first logical partition; and 
dynamically assigning a hardware resource not included in the first subset of hardware resources between the first logical partition and a second logical partition included in the plurality of logical partitions. 
However, Appu teaches configuring, based on a target configuration associated with the first logical partition (Col. 26, lines 47-50: As discussed above, an access to engines by a client (e.g., OS instances, driver stacks and VMs) may not require access to all engines (e.g., 3D/render engine may need to be accessed without having to access video decoder engines); Col. 27, lines 40-51: The above-described mechanism enables partitioning in data center applications such that virtual machines operating on behalf of different clients may access different engines (e.g., target configuration). For instance, a VM operating on behalf of a content streaming application may be provided access to only video engines, while a VM operating on behalf of a remote gaming client may be provided access to only the render engine. Additionally, the mechanism enables engine hangs to be corrected by an engine reset to only the effected engines without obstructing access to or impacting the other subset of engines. Further, power management flows take linked engines into account.).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Appu with the teachings of ‘718 to configure logical partitions/VMs to access only a subset of resources based on user requirements/needs (target configuration). The modification would have been motivated by the desire of configuring a VM to have access only to the engines required by the user and not with others. See Appu’s Background and Col. 26.
‘718 and Appu do not expressly teach dynamically assigning a hardware resource not included in the first subset of hardware resources between the first logical partition and a second logical partition included in the plurality of logical partitions. 
However, Liao teaches dynamically assigning a hardware resource not included in the first subset of hardware resources between the first logical partition and a second logical partition included in the plurality of logical partitions ([0059] Hardware computing resources may be statically partitioned, in which case a reboot of the entire HPC system 100 will be required to reallocate hardware. Hardware computing resources may also be dynamically partitioned while the HPC system 100 is powered on. Unallocated resources may be assigned to a partition without necessarily interrupting the operation of other partitions.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liao with the teachings of ‘718 and Appu to dynamically allocate available resources to a partition. The modification would have been motivated by the desire of allocating resources to a partition as needed.

Claims 2-10 are dependent on claim 1 and therefore are rejected under the same rationale.
Claim 11 and 20 are media/product and system type claims respectively having similar limitations as claim 1 above. Therefore they are rejected under the same rationale.
Claims 12-19 are dependent on claim 11 and therefore are rejected under the same rationale.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 11-13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Appu et al. (US Patent No. US 10,482,562 B2) in view of Tolopka et al. (US 9,430,296 B2), in further view of Langley GPUs In the Task Manager, DirectX Developer Blog (hereinafter “Langley”), in further view of Liao (US 2015/0134714 A1).

Appu, Tolopka, and Langley were both cited in the previous Office Action. As such, their relevant teachings are applied to the extent applicable to the amended claims.

Regarding claim 1, Appu teaches the invention substantially as claimed including a computer-implemented method, comprising: 
partitioning a set of hardware resources included in a processor to generate a plurality of logical partitions (Col. 2, lines 53-56: The partitioning mechanism enables partitioning of engines within a graphics device into independent components that operate without obstructing or interfering with access to other engines; Col. 22, lines 34-36: In one embodiment, VMM 607 creates and runs virtual machines (VMs) (logical partitions) on computing device 600 in order to access resources of graphics processor 614), wherein each logical partition performs functions of the processor while using a fraction of a total capacity of the processor, is assigned exclusive use of a subset of a set of hardware resources, and executes in functional isolation from the other logical partitions (Col. 1, lines 35-51; Col. 26, lines 47-56: As discussed above, an access to engines by a client (e.g., OS instances, driver stacks and VMs) may not require access to all engines (e.g., 3D/render engine may need to be accessed without having to access video decoder engines (subset)). However, there is currently no feasible manner to provide independent access of the 3D/render engine to a virtual machine (VM) without providing access to the other engines. Thus, the intertwined nature of the engines prevents the ability to partition a device into sub-devices enable independent engine access. According to one embodiment, an infrastructure is disclosed that enables device partitioning into independent components that operate without interference of the other engines (isolation), thus enabling independent management. FIG. 8 is a block diagram illustrating one embodiment of a graphics device 800 that enables device partitioning. Graphics device 800 includes VMs 810, interface 820, engines 830 an engine synchronization module 850.), and 
configuring, based on a target configuration associated with the first logical partition, a plurality of engines within the first logical partition (Col. 26, lines 47-50: As discussed above, an access to engines by a client (e.g., OS instances, driver stacks and VMs) may not require access to all engines (e.g., 3D/render engine may need to be accessed without having to access video decoder engines); Col. 27, lines 40-51: The above-described mechanism enables partitioning in data center applications such that virtual machines operating on behalf of different clients may access different engines (e.g., target configuration). For instance, a VM operating on behalf of a content streaming application may be provided access to only video engines, while a VM operating on behalf of a remote gaming client may be provided access to only the render engine. Additionally, the mechanism enables engine hangs to be corrected by an engine reset to only the effected engines without obstructing access to or impacting the other subset of engines. Further, power management flows take linked engines into account.).

While Appu teaches partitioning resources/engines of a processor/GPU to create VMs/logical partitions with specific configurations based on the needs of a client, Appu does not expressly teach partitioning a set of hardware resources, wherein a first subset of hardware resources assigned to a first logical partition includes at least a plurality of processing cores; and 
wherein each of the plurality of engines within the first logical partition share the first subset of hardware resources; and 
dynamically assigning a hardware resource not included in the first subset of hardware resources between the first logical partition and a second logical partition included in the plurality of logical partitions.

However, Tolopka teaches partitioning a set of hardware resources, wherein a first subset of hardware resources assigned to a first logical partition includes at least a plurality of processing cores (Fig. 1, Partition 111 includes a partition of hardware resources such as Cores 121-123 of Processor 120, 141 of Memory 140; Col. 3, lines 43-52: Therefore, system 100 may be partitioned into partitions 111 and 115. Core 121, 122, and 123 of multicore processor 120, portion 141 of system memory 140, and devices 151 and 153 may be allocated to partition 111. Core 125 of multicore processor 120, portion 145 of system memory 140, and device 155 may be allocated to partition 115. Each partition may also include additional processors, cores, portions of memory, devices, or any other physical resources described above or otherwise known in the art of information processing; Claim 11, A processor comprising: a plurality of cores; a partition manager to allocate a first subset of the plurality of cores to a first partition, the first partition to execute first operating system software to manage the first subset of the plurality of cores as resources individually accessible to the first operating system software, the partition manager also to allocate a second subset of the plurality of cores to a second partition, the second partition to execute second operating system software to manage the second subset of cores as resources individually accessible to the second operating system software).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tolopka with Appu to further define the hardware resources as processor cores. The modification would have been motivated by the desire of providing isolation and security between partitions.

Appu teaches partitioning resources/engines of a processor/GPU to create VMs/logical partitions with specific configurations based on the needs of a client, but neither Appu nor Tolopka expressly teach wherein each of the plurality of engines within the first logical partition share the first subset of hardware resources (Page 3, GPU Utilization, lines 1-6: Some GPUs support multiple engines mapping to the same underlying set of cores. While these engines can also be scheduled in parallel, they end up sharing the underlying cores. This is conceptually similar to hyper-threading on the CPU. For example, a 3D engine and a compute engine may in fact be relying on the same set of unified cores. In such a scenario, the cores are either spatially or temporally partitioned between engines when executing.).

    PNG
    media_image1.png
    219
    730
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Langley with the teachings of Appu and Tolopka to further define GPU engines as hardware elements/GPU cores, the subset of cores being shared by engines such as 3D engine and Compute engine as shown above. The modification would have been motivated as it is well-known for GPU engines to be independent hardware units.

Appu, Tolopka, and Langley do not expressly teach dynamically assigning a hardware resource not included in the first subset of hardware resources between the first logical partition and a second logical partition included in the plurality of logical partitions. 

However, Liao teaches dynamically assigning a hardware resource not included in the first subset of hardware resources between the first logical partition and a second logical partition included in the plurality of logical partitions ([0059] Hardware computing resources may be statically partitioned, in which case a reboot of the entire HPC system 100 will be required to reallocate hardware. Hardware computing resources may also be dynamically partitioned while the HPC system 100 is powered on. Unallocated resources may be assigned to a partition without necessarily interrupting the operation of other partitions.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liao with the teachings of Appu, Tolopka, and Langley to dynamically allocate available resources to a partition. The modification would have been motivated by the desire of allocating resources to a partition as needed.

Regarding claim 2, Appu teaches wherein partitioning the set of hardware resources further comprises partitioning the set of hardware resources to generate a second logical partition that includes a second subset of hardware resources, wherein the first subset of hardware resources includes more hardware resources than the second subset of hardware resources (Col. 2, lines 53-56: The partitioning mechanism enables partitioning of engines within a graphics device into independent components that operate without obstructing or interfering with access to other engines; Col. 22, lines 34-36: In one embodiment, VMM 607 creates and runs virtual machines (VMs) (logical partitions) on computing device 600 in order to access resources of graphics processor 614 Col. 26, lines 47-50: As discussed above, an access to engines by a client (e.g., OS instances, driver stacks and VMs) may not require access to all engines (e.g., 3D/render engine may need to be accessed without having to access video decoder engines); Col. 27, lines 40-51: The above-described mechanism enables partitioning in data center applications such that virtual machines operating on behalf of different clients may access different engines (e.g., target configuration). For instance, a VM operating on behalf of a content streaming application may be provided access to only video engines, while a VM operating on behalf of a remote gaming client may be provided access to only the render engine.)

Regarding claim 3 Appu teaches wherein each engine included in the plurality of engines executes a set of processing tasks associated with a different processing context (Col. 14, lines 12-26: A set of registers 445 store context data for threads executed by the graphics processing engines 431-432, N and a context management circuit 448 manages the thread contexts. For example, the context management circuit 448 may perform save and restore operations to save and restore contexts of the various threads during contexts switches (e.g., where a first thread is saved and a second thread is stored so that the second thread can be execute by a graphics processing engine). For example, on a context switch, the context management circuit 448 may store current register values to a designated region in memory (e.g., identified by a context pointer). It may then restore the register values when returning to the context. In one embodiment, an interrupt management circuit 447 receives and processes interrupts received from system devices.).

Regarding claim 4, Appu teaches further comprising: 
causing a first engine included in the plurality of engines to execute a set of processing tasks associated with a processing context during a given interval of time (Col. 17, lines 21-26: The shared programming models allow for all or a subset of processes from all or a subset of partitions in the system to use a graphics acceleration module 446. There are two programming models where the graphics acceleration module 446 is shared by multiple processes and partitions: time-sliced shared and graphics directed shared.); and 
causing a second engine included in the plurality of engines to perform one or more context switch operations during the given interval of time (Col. 14, lines 12-26: A set of registers 445 store context data for threads executed by the graphics processing engines 431-432, N and a context management circuit 448 manages the thread contexts. For example, the context management circuit 448 may perform save and restore operations to save and restore contexts of the various threads during contexts switches (e.g., where a first thread is saved and a second thread is stored so that the second thread can be execute by a graphics processing engine). For example, on a context switch, the context management circuit 448 may store current register values to a designated region in memory (e.g., identified by a context pointer). It may then restore the register values when returning to the context. In one embodiment, an interrupt management circuit 447 receives and processes interrupts received from system devices.).

Regarding claim 8, Appu teaches identifying a first engine included within the logical first partition that executes a first processing task associated with a first processing context (Col. 14, lines 12-26: A set of registers 445 store context data for threads executed by the graphics processing engines 431-432, N and a context management circuit 448 manages the thread contexts. For example, the context management circuit 448 may perform save and restore operations to save and restore contexts of the various threads during contexts switches (e.g., where a first thread is saved and a second thread is stored so that the second thread can be execute by a graphics processing engine). For example, on a context switch, the context management circuit 448 may store current register values to a designated region in memory (e.g., identified by a context pointer). It may then restore the register values when returning to the context. In one embodiment, an interrupt management circuit 447 receives and processes interrupts received from system devices.).
In addition, Tolopka teaches further comprising: 
further partitioning the set of hardware resources to generate a second logical partition, configuring the second logical partition in accordance with the first logical partition (Col. 3, lines 43-52: Therefore, system 100 may be partitioned into partitions 111 and 115. Core 121, 122, and 123 of multicore processor 120, portion 141 of system memory 140, and devices 151 and 153 may be allocated to partition 111. Core 125 of multicore processor 120, portion 145 of system memory 140, and device 155 may be allocated to partition 115. Each partition may also include additional processors, cores, portions of memory, devices, or any other physical resources described above or otherwise known in the art of information processing); 
In addition, Langley teaches migrating the first processing context to a second engine included within the second logical partition (Page 2, GPU Utilization, lines 2-7: A GPU engine represents an independent unit of silicon on the GPU that can be scheduled and can operate in parallel with one another. For example, a copy engine may be used to transfer data around while a 3D engine is used for 3D rendering. While the 3D engine can also be used to move data around, simple data transfers can be offloaded to the copy engine, allowing the 3D engine to work on more complex tasks, improving overall performance. In this case both the copy engine and the 3D engine would operate in parallel.).

Regarding claim 11, it is a media/product type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.

Regarding claim 12, it is a media/product type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale above.

Regarding claim 13, it is a media/product type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale above.

Regarding claim 18, Appu teaches wherein the plurality of engines is configured to implement a plurality of graphics processing pipelines (Col. 33, lines 19-25: In some embodiments, graphics processor 2000 receives batches of commands via ring interconnect 2002. The incoming commands are interpreted by a command streamer 2003 in the pipeline front-end 2004. In some embodiments, graphics processor 2000 includes scalable execution logic to perform 3D geometry processing and media processing via the graphics core(s) 2080A-2080N. For 3D geometry processing commands, command streamer 2003 supplies commands to geometry pipeline 2036. For at least some media processing commands, command streamer 2003 supplies the commands to a video front end 2034, which couples with a media engine 2037. In some embodiments, media engine 2037 includes a Video Quality Engine (VQE) 2030 for video and image post-processing and a multi-format encode/decode (MFX) 2033 engine to provide hardware-accelerated media data encode and decode. In some embodiments, geometry pipeline 2036 and media engine 2037 each generate execution threads for the thread execution resources provided by at least one graphics core 2080A.).

Regarding claim 20, it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above. The additional limitations of a memory storing a software application; and a processor that, when executing the software application (Col. 43, lines 25-33: One or more aspects of at least one embodiment may be implemented by representative code stored on a machine-readable medium which represents and/or defines logic within an integrated circuit such as a processor. For example, the machine-readable medium may include instructions which represent various logic within the processor. When read by a machine, the instructions may cause the machine to fabricate the logic to perform the techniques described herein

Claims 5, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Appu, Tolopka, Langley, and Liao as applied to claim 1, in further view of Cheng et al. (US 9,201,682 B2)

Regarding claim 5, Appu teaches further comprising: 
causing a first engine included in the plurality of engines to execute a first set of processing tasks associated with a first processing context during a given interval of time (Col. 17, lines 21-26: The shared programming models allow for all or a subset of processes from all or a subset of partitions in the system to use a graphics acceleration module 446. There are two programming models where the graphics acceleration module 446 is shared by multiple processes and partitions: time-sliced shared and graphics directed shared.).

Appu, Tolopka, Langley, and Liao do not expressly teach causing a second engine included in the plurality of engines to reset during the given interval of time in response to a fault that occurs while the second engine executes a second set of processing tasks associated with a second processing context.

However, Cheng teaches causing a second engine included in the plurality of engines to reset during the given interval of time in response to a fault that occurs while the second engine executes a second set of processing tasks associated with a second processing context (Abstract: The first function is one of a physical function and a virtual function and the second function is one of a physical function and a virtual function. During the switching a malfunction of the first function is detected. The first function is reset without resetting the second function).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cheng with the teachings of Appu, Tolopka, Langley, and Liao to reset an engine without affecting others. The modification would have been motivated by the desire of ensuring isolated environments.

Regarding claim 7, Cheng teaches further comprising: 
analyzing the set of hardware resources to identify a non-functional instance of a first hardware resource (Abstract: a malfunction of the first function is detected); 
determining that the subset of hardware resources includes a functional instance of the first hardware resource and electrically isolating the non-functional instance of the first hardware resource (Col. 2, lines 10-20: a malfunction of the, first function may be detected. The first function may be reset without resetting the second function or any additional functions in the hardware-based virtualization system. The functions may be physical or virtual; wherein the second function/engine is available and unaffected by the reset due to being isolated).

Regarding claim 14, it is a media/product type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale above.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Appu, Tolopka, Langley, and Liao, as applied to claim 1, in further view of El-Shishiny et al. (US 2010/0162041 A1)

Regarding claim 6, Appu teaches further comprising: 
causing a first engine included in the plurality of engines to execute a first set of processing tasks associated with a first processing subcontext during a first interval of time (Col. 17, lines 21-26: The shared programming models allow for all or a subset of processes from all or a subset of partitions in the system to use a graphics acceleration module 446. There are two programming models where the graphics acceleration module 446 is shared by multiple processes and partitions: time-sliced shared and graphics directed shared.); and 
causing the first engine to execute a second set of processing tasks associated with a second processing subcontext during the first interval of time (Col. 17, lines 21-26: The shared programming models allow for all or a subset of processes from all or a subset of partitions in the system to use a graphics acceleration module 446. There are two programming models where the graphics acceleration module 446 is shared by multiple processes and partitions: time-sliced shared and graphics directed shared.).

Appu, Tolopka, Langley, and Liao do not expressly teach wherein both the first processing subcontext and the second processing subcontext are derived from a first processing context, and wherein the first engine is configured according to the first processing context.

	However, El-Shishiny teaches wherein both the first processing subcontext and the second processing subcontext are derived from a first processing context, and wherein the first engine is configured according to the first processing context (¶ [0019]: The expression " Context Switch Interval" is a well-known term in the computer art, representing a period during which a group of applications or threads are scheduled to run on the computer processors for example by the Operating System. The “Sub-Context Switch Interval" as described in more detail hereafter represents a division of the “Context Switch Interval" into preferably even portions.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of El-Shishiny with the teachings of Appu, Tolopka, Langley, and Liao to divide a context into multiple sub-contexts. The modification would have been motivated by the desire of allowing parallel execution and prioritizing based on software priority.

Regarding claim 15, it is a media/product type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale above.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over A Appu, Tolopka, Langley, and Liao, as applied to claim 11, in further view of Arndt et al. (US 7,272,671)

Regarding claim 19, Langley teaches grouping hardware resources such as cores but neither Appu, Tolopka, Langley, nor Liao expressly teach wherein the step of partitioning the set of hardware resources comprises activating a set of logical boundaries associated with the processor based on a set of bits, wherein each bit included in the set of bits corresponds to a different logical boundary included in the set of logical boundaries.

	However, Arndt teaches grouping hardware resources such as cores but neither Langley nor Appu expressly teach wherein the step of partitioning the set of hardware resources comprises activating a set of logical boundaries associated with the processor based on a set of bits, wherein each bit included in the set of bits corresponds to a different logical boundary included in the set of logical boundaries (Col. 1, lines 48-54: LPAR typically does not allow more than one operating system instance to use the same piece of hardware. However, in some systems, device resources in a multifunctional device must be split between multiple logical partitions. To access each piece of hardware, control bits are used. These control bits are generally in on address proximity to the devices themselves.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arndt with the teachings of Appu, Tolopka, Langley, and Liao to partition a device to be access using control bits to ensure isolated access. The modification would have been motivated by the desire of ensuring independent access to resources.
Allowable Subject Matter
Claims 9, 10, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form overcoming the above rejections and including all of the limitations of the base claim, and any intervening claims.




Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sathyanarayana et al. (US 2016/0292058 A1) teaches at least “[0067] In such cases, dynamic resource allocation involves taking a certain allocated but unused resource away from one partition to give to another partition in which the certain resource is in danger of overutilization. This can also involve halting one process or service so that the resources utilized by that process or service can be temporarily used to supplement resources of another running process or service.”
Parthasarathy (US 2010/0185481 A1) teaches “[0015] The PLM 40 examines the computing resource request received from the WLM 30-1, 30-2, 30-3, 30-4 and determines whether the request can be satisfied. In response to the request, the PLM 40 may increase, decrease or leave unchanged a distribution of computing system resources amongst the partitions 10-1, 10-2, 10-3, 10-4. If the PLM 40 decides to change a distribution of computing resources amongst the partitions 10-1, 10-2, 10-3, 10-4, then information concerning the revised distribution is communicated to the PRA 11. The PRA 11 reallocates computing resources between the partitions 10-1, 10-2, 10-3, 10-4. The may result in an effective resizing of two or more of the partitions 10-1, 10-2, 10-3, 10-4, or the allocation of a previously unallocated computing resource to a partition in response to the information received from the PLM 40. In this way, computing resources may be dynamically distributed amongst the partitions 10-1, 10-2, 10-3, 10-4 of the computer system 10 in response to a dynamically varying computing resource requirement of processes executing in multiple partitions 10-1, 10-2, 10-3, 10-4.”
Ashok et al. (US 2004/0003063 A1) teaches “[0044] Once the partitions are configured, they can be reconfigured by reassigning resources from one partition to another or by assigning unallocated resources to a partition or partitions. In the present invention, the command drmgr (dynamic reconfiguration manager) is used to reconfigure the partitions. This command allows resources to be added or taken away from a partition dynamically (i.e., while the partition is operational). However, only one resource can be added or taken away from a partition at a time. The present invention allows, in the point of view of a user, multiple resources to be added or taken away from a partition at a time.”
Miyazaki (US 2013/0283273 A1) teaches “[0047] The physical servers 2 are each a physical computer that includes a processor 20, a memory 22, and a storage device 21. Hypervisors 30 are executed on the respective physical servers 2 to provide the plurality of virtual machines 40. The hypervisors 30 divide physical resources of the physical servers 2 for allocation among logical partitions so that the virtual machines 40 are executed in the respective logical partitions. The hypervisors 30 include a dynamic logical partitioning function for dynamically changing resources of the physical servers 2 that are allocated to the logical partitions. When a service or the like that is being executed on one of the virtual machines 40 requires more resources, the relevant hypervisor 30 can add or change resources allocated to the virtual machine 40 that is executing the service. For instance, when the load on one of the virtual machines 40 increases, a dynamic logical partitioning part 300 (see FIG. 3) of the relevant hypervisor 30 automatically allocates unallocated resources (CPUs and memories) to the virtual machine 40 that has increased in load”
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195